Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
	Claims 1 and 20 have been amended.
	Claim 27 has been added.
Claims 2 and 4 are cancelled.
Claims 1, 3, 5-27 are being considered on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The description of the inulin used in the snack bar is ambiguous. For instance the phrase “powder having a high molecular weight” is not clear because “a powder” should not be described having “ high molecular weight”. The inulin used may be simply be described as ‘comprising x, y, z’. Furthermore, the phrases “a 30% degree of polymerization”, “ a 50% degree of polymerization” and “a 20% degree of polymerization” in claims 1 and 20 are unclear and misleading. Additionally, the amendment recites “the binder having 20 to 30 weight percent of the high molecular weight inulin powder based on the total weight of the binder”. This means that 20-30% of the weight of the binder is inulin, therefore, the phrase “based on the total weight of the binder” is redundant. 
Furthermore, the inulin is expected to be recited as the weight percent of the finished product, not the weight percent of an the binder which is an intermediate ingredient. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3 and 5-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (US 2010/0272875, hereinafter R1) in view of Rock Doc (Designing healthier snack foods with new wheat (2014), hereinafter R2) and Dwivedi (WO2009/055457, hereinafter R3) .
Claims 1 and 20 have been amended to recite a description of the inulin used as well as the inulin content (by weight) of the binder composition. 
Amended claim 1 recites a snack bar comprising a waxy grain composition including discrete pieces of waxy grains comprising waxy wheat, waxy barley, waxy corn, or waxy sorghum or combinations thereof. The waxy grains are held together by a binder comprising inulin. The inulin used is comprises oligosaccharides having 3 to 50 degree of polymerization. The binder comprises 20-30% inulin by weight. The snack bar has a yogurt coating comprising probiotics. 
Amended claim 20 is a method of producing the snack bar of claim 1. 
R1 discloses snack bars comprising cereal grains. The cereal material is held together by a binder. The binder comprises a sugar syrup. [0039, 0040]. The sugar syrup material may comprise 10-40 wt.% of the binder. [0041]. 
R1 discloses the binder comprising sugar syrup may additionally comprise bulking agents including inulin. [0042] When bulking agents are used; they may comprise 5-30 wt.% of the binder. [0043]  While R1 does not describe the degree of polymerization in the inulin (as the bulking agent), inulin in its natural form comprises high molecular weight oligosaccharides, absent any arguments and evidence to the contrary. R1 uses the word “inulin” which is a natural high molecular weight polysaccharide. Furthermore, fructooligosaccharides or hydrolysates are not mentioned. 
R1 teaches of including a humectant such as glycerin, salts, antioxidants and preservatives in the binder. [[0051-0052]
R1 discloses that the snack bar comprises cereal mixture comprising oats, wheat, rice, barley, etc. [0057-0058]
R1 teaches that rice may be used in the snack bar cereal mixture, alone or in combination with another cereal grain. Rice may be a waxy grain rice. Oats are also used [0060-0061].
R1 discloses additional materials that can be used in the cereal products. The additional materials are used to improve nutritional or functional properties of he product. The additional products include probiotics. [0064]
R1 also discloses a method of producing cereal products. The liquid materials such as sugar syrup, humectant, and other liquid materials are mixed and heated to 105-110 F. The dry ingredients are then added to the heated mixture. The mixture may further be heated to 160-170 F. [0068-0071, 0092]
New claim 27 which depends on claim 1, is in fact a method claim. Claim 1 is limited to a product, not a method. As long as R1 discloses that the bulking agent may be inulin and the binder may contain the bulking agent in the claimed range, it does not matter how the inulin (or the binder for that matter) is processed. 
The binder is then mixed with the cereal material. The cereal product is further sheeted out using a rolling pin or drum. The sheeted product may then be cut into cereal products such as snack bars having a suitable size. [0074-0075] Multi-layer snack bars may also be produced. [0076]
The product may be covered (coated) or enrobed in a flavoring or texturing coating prior to being packaged or cut into snack bars. The coating may add flavor, texture, and eye appeal to the products. The coatings include yogurt or other materials or combinations thereof. [0077, 0079]. 
The coating may cover all or part of the cereal product, e.g., the top or the sides, can be coated. If desired the coating may include nutrient additives, such as protein, calcium, vitamins, and minerals. [0080]
R1 presents a formulation for a snack bar. (Example 1). The cereal mixture comprises oats, crisp rice, dried fruits, peanuts, almonds. 
R1 teaches that the inventive snack bars may comprise additional materials including probiotics. R1 also discloses that the coating may be a yogurt coating. However, R1 is silent to the inclusion of waxy grains, e.g. waxy wheat or waxy barley and/or yogurt coating comprising probiotics. 
R2 describes a whole-grain waxy wheat that has unique processing properties. The waxy wheat forma a paste at a significantly lower temperature that the regular wheat and it swells with more water than do standard varieties. R2 teaches that healthier snacks may be produced by extrusion technology. (page 2, par. 3 and 5)
R2 is also silent to incorporating probiotics.
R3 discloses fruit snacks with probiotics and method of manufacturing the fruit snack with probiotics. (Title, Abstract)
R3 teaches that the inventive snack has a yogurt coating containing probiotics. [0030, 0034]
R3 discloses a process wherein a batch formulation without probiotic cultures is prepared. The pieces are coated with commercial yogurt coating. Once dried, a thicker layer (outer layer) of yogurt coating containing freeze-dried probiotic culture is applied. In the finished product; over 97% of bacteria were viable. Upon storage for one month, over 92% of probiotic bacteria were viable. [0053]
In Example 3, the probiotic culture used is a mixture of L. acidophilus and L. casei. The probiotic culture powder comprises 50 billion cells/g. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the snack bar of R1 by incorporating other waxy grain cereals such as waxy wheat, waxy barley or waxy corn, due to their advantageous processing properties,  motivated by R2 and by including the probiotic bacteria in the yogurt coating as taught by R3. One would use the waxy grains to develop desirable nutritional quality in the snack bar and processing conditions at lower temperatures as clearly taught by R2. Furthermore, the binding of waxy grains in the bar will be easier due to the sticky nature of the grains, requiring less sugar for binding. The probiotics in the yogurt coating will be viable at high counts as disclosed by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a snack bar as presently claimed. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (US 2010/0272875, hereinafter R1), Rock Doc (Designing healthier snack foods with new wheat (2014), hereinafter R2) and Dwivedi (WO2009/055457, hereinafter R3), further in view of Cavadini et al. (EP 0 862 863, hereinafter R4)
Claims 17 and 20 are limited to the product’s water activity of less than about 0.3. 
R1 and R3 disclose the inclusion of probiotics in the products and/or in the yogurt coating of the snack product. While viability of the probiotics is clearly disclosed by R3, R1 or R3 do not mention water activity (aw) of the product. 
R4 discloses cereal products comprising probiotics. (Title and Abstract)
R4 discloses various species of the probiotic organisms; including L. acidophilus and Bifidobacterium infantis. (page 3, lines 25-40)
R4 clearly teaches of the importance of water activity in regards to the viability of the probiotic bacteria. R4 teaches of drying the product to a moisture content about 1-3 wt.%. The expanded or flaked pieces intended for human foods have a water activity of about 0.15 to about 0.3. (page 4, lines 37-45)
The teachings of R4 would have required a very low water activity in a product claimed to comprise live probiotic bacteria. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to decrease the water activity of the product to low levels in the range between 0.15-0.3 to protect the viable probiotics from the damaging effect of moisture. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in . 
Response to Arguments
	In light of the new grounds of rejection, necessitate by amendments, Applicants’ arguments are moot. 
	However, Applicant argues that high levels of inulin are difficult to incorporate into a syrup that is used to form the snack bar due to formation of lump. Further they discovered methods and products that achieve good mixing of inulin into the syrup at temperatures below 140 F and after full hydration of inulin the temperature may be increased to 190 F to dissolve the inulin. 
	a.	 The conventional knowledge in the art is to suspend any form of polysaccharides in aqueous media at low temperature before cooking or bringing to a boil to prevent the formation of “fish eyes”, that is lumps of the polysaccharide composition. R1 clearly discloses that bulking agents including inulin may be incorporated in the binding composition at 5-30 wt.% [0043]. 
		Furthermore, in some cases the polysaccharide, e.g. pectin or agar, are mixed with dry sugar and then slowly added to the aqueous media with continuous stirring to prevent lumps formation. 
		Therefore, the argument is not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0183045 discloses cereal bars wherein inulin is mixed with the syrup binder.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.